DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, and 10-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gendo (JP 2008-073694 A). 
Regarding claim 1, Gendo teaches:
A friction welding apparatus [bonding gun (1); 0031 and figure 1] configured to join a to-be-joined object having a first member [member (W1); figure 3] and a second member [member (W2)] by softening with frictional heat, comprising: 
a tool [rotating tool (7)] formed cylindrically, and rotatable about an axis thereof and reciprocatable in a direction along the axis [0031]; 
a rotary driver [motor (6)] configured to rotate the tool about the axis; 
a linear driver [motor (5)] configured to reciprocate the tool along the axis; and 
a control device [control panel, not shown; 0031-0032], 
wherein the first member is disposed opposing to the tool and is made of a different type of material from the second member, and the second member is made of steel [note the members are material worked upon and thus are not structurally limiting], and 
wherein the control device controls the linear driver and the rotary driver [0031] so that:
(A) the tool is rotated about the axis while a tip-end part of the tool is pressed against a to-be-joined part of the to-be-joined object to increase a temperature of the to-be-joined part at or above an Al transformation point, the to-be-joined part being a part where the first member and the second member are to by joined together [the joint between members W1 and W2 are heated to the A3 point; 0039-0040 and figure 3b]; and
(B) while the temperature of the to-be-joined part is maintained at or above the Al transformation point, the tip-end part of the tool reaches a given first position set beforehand so that the softened second member sticks into the softened first member [the depth of the tool does not change between figures 3b and 3c also the sticking is inherent since the A3 point is above the A1 point].
Gendo does not teach: 
(C) the tool is drawn out from the to-be-joined part, while the temperature of the to-be-joined part is maintained above the Al transformation point and the tool is rotated.
While Gendo does teach the desire to not form martensite by cooling from below the A1 line; 0044, he also teaches that cooling from the A3 line or above forms martensite; 0044.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the control panel maintain the temperature of the joint at or above the A3 line when withdrawing the tool in order to form martensite and/or retained austenite, to reduce the time of the weld, or to produce a desired cooling rate.  Additionally, should the applicant successfully prove that the control panel is not controlling every aspect of the process it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to do so in order to automate the process.  
Regarding claims 2-4, Gendo teaches or as noted above is obvious:
wherein, during (A), (B), or (C), the control device controls the linear driver and the rotary driver so that the temperature of the to-be-joined part becomes/is maintained at or above an A3 transformation point.
Regarding claims 5-7, these claims are drawn to material worked upon and addressed above.
Regarding claim 8, Gendo teaches:
further comprising a temperature detector [temperature sensor (9); 0032] configured to detect the temperature of the to-be-joined part, 
wherein during (A) or (B), the control device determines whether the temperature of the to-be-joined part is at or above the Al transformation point based on the temperature detected by the temperature detector [0032, 0040].
Gendo does not teach: 
wherein, during (C), the control device determines whether the temperature of the to- be-joined part is above the Al transformation point based on the temperature detected by the temperature detector.
However, as noted above it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to control the temperature to at or above the A3 line.  In doing so, it would have been obvious/necessary to one of ordinary skill in the art before the effective filing date of the invention to determine the temperature immediately prior to removing the tool in order to ensure that the weld is at the desired temperature.  
Regarding claim 10, Gendo teaches:
A method of operating a friction welding apparatus [bonding gun (1); 0031 and figure 1] configured to join a to-be-joined object having a first member [member (W1); figure 3] and a second member [member (W2)] by softening with frictional heat, the apparatus comprising: 
a tool [rotating tool (7)] formed cylindrically, and rotatable about an axis thereof and reciprocatable in a direction along the axis; 
a rotary driver [motor (6)] configured to rotate the tool about the axis; and 
a linear driver [motor (5)] configured to reciprocate the tool along the axis, 
wherein the first member is disposed opposing to the tool and is made of a different type of material from the second member [0054], and the second member is made of steel [0054], 
the method comprising the steps of: 
operating the linear driver and the rotary driver so that:
(A) the tool is rotated about the axis while a tip-end part of the tool is pressed against a to-be-joined part of the to-be-joined object to increase a temperature of the to-be-joined part at or above an Al transformation point the to-be-joined part being a part where the first member and the second member are to by joined together [the joint between members W1 and W2 are heated to the A3 point; 0039-0040 and figure 3b]; and
(B) while the temperature of the to-be-joined part is maintained at or above the Al transformation point, the tip-end part of the tool reaches a given first position set beforehand so that the softened second member sticks into the softened first member [the depth of the tool does not change between figures 3b and 3c also the sticking is inherent since the A3 point is above the A1 point].
Gendo does not teach:
(C) the tool is drawn out from the to-be-joined part, while the temperature of the to-be-joined part is maintained above the Al transformation point and the tool is rotated [abstract and figure 3d].
While Gendo does teach the desire to not form martensite by cooling from below the A1 line; 0044, he also teaches that cooling from the A3 line or above forms martensite; 0044.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the control panel maintain the temperature of the joint at or above the A3 line when withdrawing the tool in order to form martensite and/or retained austenite, to reduce the time of the weld, or to produce a desired cooling rate.  Additionally, should the applicant successfully prove that the control panel is not controlling every aspect of the process it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to do so in order to automate the process.  
Regarding claims 11-13, Gendo teaches or as noted above is obvious:
wherein, during (A), (B), or (C), the linear driver and the rotary driver are operated so that the temperature of the to-be-joined part becomes at or above an A3 transformation point [0039].
Regarding claims 15 and 16, Gendo teaches:
wherein the first member is comprised of a plurality of first sub members [0053], or
wherein the second member is comprised of a plurality of second sub member [0053].
Note that two of the three or more plates can be arbitrarily grouped together to meet these claim.  
Regarding claim 17, Gendo teaches:  
wherein the friction welding apparatus further comprises a temperature detector [temperature sensor (9)] configured to detect the temperature of the to-be-joined part [0032, 0040], and wherein, 
during (A) and (B), the linear driver and the rotary driver are operated so that the temperature detected by the temperature detector becomes at or above the Al transformation point [abstract, 0032, 0040]. 
Gendo does not teach: 
wherein, during (C), the control device determines whether the temperature of the to- be-joined part is above the Al transformation point based on the temperature detected by the temperature detector.
However, as noted above it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to control the temperature to at or above the A3 line.  In doing so, it would have been obvious/necessary to one of ordinary skill in the art before the effective filing date of the invention to determine the temperature immediately prior to removing the tool in order to ensure that the weld is at the desired temperature.  
Claims 1-8, 10-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gendo (JP 2008-073694 A) in view of Ayer et al. (US 2010/0136369 A1). 
Regarding claim 1, Gendo teaches:
A friction welding apparatus [bonding gun (1); 0031 and figure 1] configured to join a to-be-joined object having a first member [member (W1); figure 3] and a second member [member (W2)] by softening with frictional heat, comprising: 
a tool [rotating tool (7)] formed cylindrically, and rotatable about an axis thereof and reciprocatable in a direction along the axis [0031]; 
a rotary driver [motor (6)] configured to rotate the tool about the axis; 
a linear driver [motor (5)] configured to reciprocate the tool along the axis; and 
a control device [control panel, not shown; 0031-0032], 
wherein the first member is disposed opposing to the tool and is made of a different type of material from the second member, and the second member is made of steel [note the members are material worked upon and thus are not structurally limiting], and 
wherein the control device controls the linear driver and the rotary driver [0031] so that:
(A) the tool is rotated about the axis while a tip-end part of the tool is pressed against a to-be-joined part of the to-be-joined object to increase a temperature of the to-be-joined part at or above an Al transformation point, the to-be-joined part being a part where the first member and the second member are to by joined together [the joint between members W1 and W2 are heated to the A3 point; 0039-0040 and figure 3b]; and
(B) while the temperature of the to-be-joined part is maintained at or above the Al transformation point, the tip-end part of the tool reaches a given first position set beforehand so that the softened second member sticks into the softened first member [the depth of the tool does not change between figures 3b and 3c also the sticking is inherent since the A3 point is above the A1 point].
Gendo does not teach: 
(C) the tool is drawn out from the to-be-joined part, while the temperature of the to-be-joined part is maintained above the Al transformation point and the tool is rotated.
While Gendo does teach the desire to not form martensite by cooling from below the A1 line; 0044, he also teaches that cooling from the A3 line or above forms martensite; 0044.
Ayer teaches FSW of steel wherein the temperature of the weld is controlled up to 400°C of the A3 line in order to produce a desired microstructure; 103-108.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the control panel maintain the temperature of the joint up to 400°C of the A3 line as taught by Ayer, when withdrawing the tool in order to form the desired microstructure.  Additionally, should the applicant successfully prove that the control panel is not controlling every aspect of the process it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to do so in order to automate the process.  
Regarding claims 2-4, Gendo teaches or as noted above is obvious:
wherein, during (A), (B), or (C), the control device controls the linear driver and the rotary driver so that the temperature of the to-be-joined part becomes/is maintained at or above an A3 transformation point.
Regarding claims 5-7, these claims are drawn to material worked upon and addressed above.
Regarding claim 8, Gendo teaches:
further comprising a temperature detector [temperature sensor (9); 0032] configured to detect the temperature of the to-be-joined part, 
wherein during (A) or (B), the control device determines whether the temperature of the to-be-joined part is at or above the Al transformation point based on the temperature detected by the temperature detector [0032, 0040].
Gendo does not teach: 
wherein, during (C), the control device determines whether the temperature of the to- be-joined part is above the Al transformation point based on the temperature detected by the temperature detector.
However, as noted above it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to control the temperature to at or above the A3 line.  In doing so, it would have been obvious/necessary to one of ordinary skill in the art before the effective filing date of the invention to determine the temperature immediately prior to removing the tool in order to ensure that the weld is at the desired temperature.  
Regarding claim 10, Gendo teaches:
A method of operating a friction welding apparatus [bonding gun (1); 0031 and figure 1] configured to join a to-be-joined object having a first member [member (W1); figure 3] and a second member [member (W2)] by softening with frictional heat, the apparatus comprising: 
a tool [rotating tool (7)] formed cylindrically, and rotatable about an axis thereof and reciprocatable in a direction along the axis; 
a rotary driver [motor (6)] configured to rotate the tool about the axis; and 
a linear driver [motor (5)] configured to reciprocate the tool along the axis, 
wherein the first member is disposed opposing to the tool and is made of a different type of material from the second member [0054], and the second member is made of steel [0054], 
the method comprising the steps of: 
operating the linear driver and the rotary driver so that:
(A) the tool is rotated about the axis while a tip-end part of the tool is pressed against a to-be-joined part of the to-be-joined object to increase a temperature of the to-be-joined part at or above an Al transformation point the to-be-joined part being a part where the first member and the second member are to by joined together [the joint between members W1 and W2 are heated to the A3 point; 0039-0040 and figure 3b]; and
(B) while the temperature of the to-be-joined part is maintained at or above the Al transformation point, the tip-end part of the tool reaches a given first position set beforehand so that the softened second member sticks into the softened first member [the depth of the tool does not change between figures 3b and 3c also the sticking is inherent since the A3 point is above the A1 point].
Gendo does not teach:
(C) the tool is drawn out from the to-be-joined part, while the temperature of the to-be-joined part is maintained above the Al transformation point and the tool is rotated [abstract and figure 3d].
While Gendo does teach the desire to not form martensite by cooling from below the A1 line; 0044, he also teaches that cooling from the A3 line or above forms martensite; 0044.
Ayer teaches FSW of steel wherein the temperature of the weld is controlled up to 400°C of the A3 line in order to produce a desired microstructure; 103-108.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the control panel maintain the temperature of the joint up to 400°C of the A3 line as taught by Ayer, when withdrawing the tool in order to form the desired microstructure.  Additionally, should the applicant successfully prove that the control panel is not controlling every aspect of the process it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to do so in order to automate the process.  
Regarding claims 11-13, Gendo teaches or as noted above is obvious:
wherein, during (A), (B), or (C), the linear driver and the rotary driver are operated so that the temperature of the to-be-joined part becomes at or above an A3 transformation point [0039].
Regarding claims 15 and 16, Gendo teaches:
wherein the first member is comprised of a plurality of first sub members [0053], or
wherein the second member is comprised of a plurality of second sub member [0053].
Note that two of the three or more plates can be arbitrarily grouped together to meet these claim.  
Regarding claim 17, Gendo teaches:  
wherein the friction welding apparatus further comprises a temperature detector [temperature sensor (9)] configured to detect the temperature of the to-be-joined part [0032, 0040], and wherein, 
during (A) and (B), the linear driver and the rotary driver are operated so that the temperature detected by the temperature detector becomes at or above the Al transformation point [abstract, 0032, 0040]. 
Gendo does not teach: 
wherein, during (C), the control device determines whether the temperature of the to- be-joined part is above the Al transformation point based on the temperature detected by the temperature detector.
However, as noted above it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to control the temperature to at or above the A3 line.  In doing so, it would have been obvious/necessary to one of ordinary skill in the art before the effective filing date of the invention to determine the temperature immediately prior to removing the tool in order to ensure that the weld is at the desired temperature.  
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gendo (JP 2008-073694 A) or Gendo (JP 2008-073694 A) in view of Ayer et al. (US 2010/0136369 A1) as applied to claims 1 and 10 above, and in further view of Li et al. (US 2009/0255980 A1). 
Regarding claims 9 and 18, Gendo teaches:
a correlation between the temperature of the to-be-joined part, and a pressing force and a rotational speed of the tool [0050].
Gendo does not teach 
a storage device storing first data indicative of the correlation; and 
wherein, during (A) to (C), the linear driver and the rotary driver are operated based on the first data.
Li teaches comparing monitored welding parameters to desired welding parameters, which are stored in the controller, in order to control the welding process; 0037, figures 4, 5, and 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the feedback loop concept of Li into Gendo in order to control quality.  It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to operate off of stored parameters at any point during the process as long as the produced result is within the desired range, minus any unexpected results.    
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gendo (JP 2008-073694 A) or Gendo (JP 2008-073694 A) in view of Ayer et al. (US 2010/0136369 A1) as applied to claim 10 above, and in further view of Hatakeyama et al. (US 2012/0052322 A1). 
Regarding claim 14, Gendo does not teach:
wherein the first member is made of at least one of materials including aluminum, thermoplastic resin, and fiber-reinforced plastic.
Hatakeyama teaches a weldment wherein the steel member (11) is FSW to Al member (12); 0063-0064 and figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make one of the Gendo plates of Al in order to form a known weldment.  

Response to Arguments
Applicant's arguments filed 5/12/22 have been fully considered but they are not persuasive.  
The applicant argues that “Gendo's technique is not intended to join different types of materials.”  This is simply not true as Gendo specially discloses the plates may be different in 0054.  Additionally, the material worked upon in the apparatus claims do not structurally limit the apparatus.  
The applicant argues, “In Gendo, the rotary tool is drawn out from the workpiece when the temperature of the to-be-joined part is at or below the Al transformation point, which is the opposite of what is claimed.”  While this true, one wanting to form martensite and/or retained austenite, to reduce the time of the weld, or to produce a desired cooling rate would have no problem in withdrawing the tool above the A1 in order to achieve their desired goal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735